Bleckley, Chief Justice.
Hnder the evidence, it was error to charge the jury that, “If the claimant permitted the defendants to use the property as their own, hold themselves out as owners of the same, and they obtained credit upon the faith of it, then you could use that testimony to determine whether or not it was the property of the claimant or *494the property of the defendants, and to determine whether or not the claim is one of good faith or one of bad faith.” The claimant allowed the furniture to stay in the shop to be used, but if it belonged to him, this was not holding it out as the property of the occupants or as a basis for giving them credit, nor was it granting to them any permission express or implied so to hold it out. Moreover, there was no evidence that credit was extended to the occupants on the faith of this furniture. The occupants gave their notes to Johns & Oo. for rent. The credit was therefore extended by Johns & Co., and the evidence is wholly silent as to what they relied upon as the basis of it. Fleetwood & Co. extended credit to Johns & Co., taking these notes as collateral. Fleetwood & Co. believed the makers of the notes owned the furniture, but so far as appears, "they believed it only because a member of the firm saw; the sign of the occupants over the door of the' barber-shop, and saw chairs and furniture in the shop, and the occupants running it. He made the inference that the furniture belonged to them, but no representation to that effect from them or any one else appears to have been made. The court erred in instructing the jury as above recited, and in not granting a new trial because of that misdirection.

Judgment reversed.